18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 1 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 2 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 3 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 4 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 5 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 6 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 7 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 8 of 11
18-13098-mg   Doc 18   Filed 11/13/18    Entered 11/13/18 22:51:25   Main Document
                                        Pg 9 of 11
18-13098-mg   Doc 18   Filed 11/13/18 Entered 11/13/18 22:51:25   Main Document
                                     Pg 10 of 11
18-13098-mg   Doc 18   Filed 11/13/18 Entered 11/13/18 22:51:25   Main Document
                                     Pg 11 of 11
